 In the Matter of C. A. LUND COMPANYandNOVELTY WORKERS UNION,LOCAL 1866 (A. F. OF L.) SUCCESSORIn the Matter Of CHRISTIAN A. LUND, DOING BUSINESS AS C. A. LUNDCOMPANY AND NORTHLAND SKI MANUFACTURING COMPANY, A COR-PORATION,andWOODENWARE WORKERS UNION, LOCAL 20481In the Matter of C. A. LUND COMPANY and NORTHLAND SKI MANU-FACTURING COMPANYandWOODENWARE WORKERS UNION, LOCAL20481Cases Nos. C-233, C-234, and R-204, respectively.-DecidedApril 5, 1938Sporting and AthleticGoodsManufacturing Industry-Employer:individualowner of manufacturing plant found to dominate and control corporate ownerof similarplant-Interference, Restraint or Coercion:observation of union meet-ing; threat to remove business; threat to discharge employees joining union-Company-Dominated Union:fostering, encouraging, and granting immediaterecognition of independent union by employer as effort to defeat outside union ;list of employees given to men hostile to union by management; plant closedto permit solicitation of membership in office ; mayor induced to address em-ployees in favor of independent union; disestablished as agency for collectivebargaining--Discrimination:discharge of president and secretary of union atheight of organizing activities of rival labor organizations; refusal to reinstatefor allegedviolence-Strike:result of employer's unfair labor practices-Lock-Out-Unit Appropriate for Collective Bargaining:production employees of bothplants ; similarity of operations of two plants ; unity of interest ; transfers ofemployees ; similarity of degree of skill required ; absence of wage differentials-Representatives:proof of choice : comparison of membership records and payroll;majority of company-dominated union disregarded-CollectiveBargaining:refusal to recognize union as representative of employees in both plants-Rein-statement Ordered:of discharged employees ; of strikers, upon application, dis-missing newly hired employees if necessary-BackPay:awarded dischargedemployees ; awarded strikers whose applications for reinstatement are refusedbyemployer-Petition for Certification:dismissed because of order to respond-ents to bargain.Mr. Thurlow Smoot,for the Board.Mr. E. S. Stringer,of St. Paul, Minn., for the respondents.Bradford, Cummins d Cummins, by Mr. Mundt TorrisonandMr.C.W. Cummins,of St. Paul, Minn., for the Independent Order.Mr. Herbert Fuchs,of counsel to the Board.42380618-38-von.vi-28 424NATIONAL LABORRELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEOn June 4, 1937, Woodenware Workers Union, Local 20481, hereincalled the Union, filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota) an amended petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Christian A. Lund, doing business at Hastings,Minnesota, as C. A. Lund Company, herein called the respondentLund, and of Northland Ski Manufacturing Company, St. Paul,Minnesota, herein called the respondent Northland, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, herein called the Act.Separate petitions had been filed, on May 13, 1937, by NoveltyWorkers Ullion,l and on May 25, 1937, by Milton Schumann, onbehalf of Independent Order of C. A. Lund Company.2 On June 2,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.Upon charges and amended charges 3 duly filed by the Union, theBoard, by Robert J. Wiener, Acting Regional Director for theEighteenth Region, issued its complaint dated June 21, 1937, againstthe respondents, alleging that the respondents had engaged in andwere engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (5), and Section 2 (6)and (7) of the Act. The complaint, in substance, alleges that therespondent Lund is engaged, at his plant in Hastings, Minnesota, inthe manufacture, sale, and distribution of skis, ski accessories, hockeysticks, toboggans, snowshoes, and similar articles; that the respondentNorthland is a corporation, engaged, at its plant in St. Paul, Minne-sota, in the manufacture, sale, and distribution of skis, skiaccessories,hockey sticks, toboggans, snowshoes, and similar articles; that through1John Janosco,businessagent of theUnion, testified at the hearingthat NoveltyWorkers Unionis notyet set upas a complete organizationA charterhas been appliedfor and granted, and it is contemplatedthat Novelty Workers Union will be thesuccessorof the Union.2 Schumann testified at the heating that the petition filed by him was intended to befiled on behalfof independent Orderof Skiworkers, the intervenor herein3The original chargeswere filed on May 13, 1937, on behalf of Novelty Workers Union,and namedonly the respondent LundOn May 28, 1937, the Unionfiled amended chargesagainst bothrespondents DECISIONS AND OUDDItS425stock ownership the respondent Lund dominates and controls therespondent Northland; that the plants of the two respondents areoperated as one unit; and that production workers at the respondents'plants, exclusive of those employees engaged in supervisory and cler-ical capacities, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.In respect of the unfair labor practices, the complaint furtheralleges (1) that although a majority of the employees in said unithave designated the Union as their exclusive bargaining agent, therespondents have refused and continue to refuse to bargain collectivelywith the Union; (2) that on or about March 22, 1937, the respondentsdischarged Edward Hageman and Sigurd P. Nesseth for the reasonthat they had joined and assisted the Union and had engaged in con-certed activities with other employees of the respondents for the pur-pose of collective bargaining and other mutual aid and protection, andhave refused and continue to refuse to reinstate them ; (3) that therespondents have dominated and interfered with the formation of alabor organization at the Hastings plant known as IndependentOrder of Ski Workers; and (4) that by the foregoin g acts and refusalsto act, and by persuading and warning their employees to refrainfrom becoming or remaining members of the Union, the respondentshave interfered with, restrained, and coerced, and continue to interferewith, restrain, and coerce their employees in the exercise of the rightsguaranteed by Section 7 of the Act.The complaint and accompany-ing notice of hearing were duly served upon the parties.On June 25, 1937, each respondent filed a separate answer.Bothanswers deny domination and control by the respondent Lund ofthe respondent Northland, deny the appropriateness of the unit con-tended for in the complaint, and deny the commission of the unfairlabor practices charged in the complaint.The answer of the respond-ent Lund alleges, in addition, that his employees separately constitutea unit appropriate for the purposes of collective bargaining; that heiefused to bargain with the Union because it did not represent amajority of his employees, and because he had entered into an agree-ment with the Independent Order of Ski Workers which did repre-sent a majority of his employees; and that Sigurd P. Nesseth wasdischarged for cause, and Edward Hageman was discharged for lackof work.The answer of the respondent Northland alleges that itsemployees separately constitute a unit appropriate for the purposesof collective bargaining.On June 29, 1937, the Board, acting pursuant to Article III, Section10 (c) (2), of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered that the cases be consolidatedfor the purpose of hearing. 426NATIONALLABOR RELATIONS BOARDPursuant to notice, a, joint hearing upon the petitions and thecomplaint was held in Minneapolis,Minnesota,on July 6, 7, 8, and9, 1937, before James C. Batten, the Trial Examiner duly designatedby the Board. The Board and the respondents were represented bycounsel and participated in the hearing.At the opening of the hear-ing, the Independent Order of Ski Workers, herein called the Inde-pendent Order, filed a petition to intervene.The petition wasgranted.The Independent Order was represented by counsel andthereupon participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing upon the issueswas affordedall parties.The Board has reviewed the rulings of the Trial Examiner on themotions and objections made during the hearing and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On September 4, 1937, the Trial Examiner filed his IntermediateReport.He found that both respondents had engaged in and wereengaging in unfair labor practices within the meaning of Sections8 (1), (3), anti (5) and 2 (6) and. (7) of the Act, and that therespondent Lund had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act, and recom-mended that the respondents cease and desist from the unfair laborpractices found; that the respondent Lund reinstate and make wholethe employees discriminatorily discharged by him, and withdrawrecognition from the Independent Order; and that both respondentspost notices in their respective plants that they will cease and desistas aforesaid,and notify the Regional Director of the steps taken tocomply with these requirements.Exceptions to the Intermediate Report were thereafter filed by therespondent Lund.The Board has considered these exceptions andfinds them without merit.Upon the-entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENTSA. Thebusines3of the respondentsThe respondent Christian A. Lund has been doingbusiness ata manufacturing plant in Hastings, Minnesota, since 1927 under thename of C. A. Lund Company, and is there engaged in the manufac-ture,sale, and distribution of skis, ski accessories, hockey sticks, to-boggans, and snowshoes.Lumber imported from the States of Ar-kansas,Oklahoma, Texas, Wisconsin,Indiana, Mississippi, Tennessee,Alabama, and Louisiana constitutes not less than 70 per cent of the DECISIONS AND ORDERS427raw materials used at the Hastings plant. In addition, rubber,tonkin, bamboo, rattan, leather, rawhide, enamel, stains, varnish,and shellac enter into the manufacturing processes of this respondent.With the exception of varnish and shellac, which constitute only 2 or3 per cent of the materials used, all of these materials are purchasedoutside the State of Minnesota.Approximately 90 per cent of thisrespondent's finished products are sold outside the State of Minnesota.Gross sales for 1936 amounted to $332,000 of which $23,000 was re-ceived from sales within the State.The respondent Northland Ski Manufacturing Company is aMinnesota corporation having its principal place of business andmanufacturing plant at St. Paul, Minnesota. It is engaged in themanufacture, sale, and distribution of skis, ski accessories, andtoboggans.Lumber imported from the States of Mississippi, Arkan-sas, Louisiana, Texas, Wisconsin, and Indiana constitutes 70 per centof the raw materials used by this respondent.Hardware, brass,rubber, leather, bamboo, lacquer, stains, chemicals, cotton goods,and rope, all purchased outside the State of Minnesota, account foranother 20 per cent of the raw materials used.Approximately 90 percent of this respondent's finished products are sold to customers out-side the State of Minnesota.Gross sales for 1936 amounted toapproximately $460,000.Both respondents are among the leading concerns in the ski manu-facturing industry.At peak of production the plants run 2 shiftsand each employs 130 men.B. The relationship between the respondentsThe Northland Ski Manufacturing Company was incorporated in1912.In 1913, Christian A. Lund became associated with the busi-ness through the purchase of stock.Since 1916 he has been theowner of substantially all the stock of the corporation.At present,he is its president and general manager, and he and members of hisimmediate family comprise all of its officers, directors, and stock-holders.The stock in the corporation is held as follows :Owned by Christian A. Lund astrustee formembers of his im-mediate family------------------Owned by Christian A. Lund, in-dividually -----------------------Owned by Christian A. Lund's wifeand two sons-------------------Total-----------------------Class A(votingcommon)ClassB(nonvotingcommon)Class C(nonvotingpreferred)98.4%99.0%24. 1%.410.251/o74. 8%.73%1.1%100.0%100.0%100 0% 428NATIONAL LABOR RELATIONS BOARDThe trusts of which the respondent Lund is trustee are irrevocable;the trustee has full voting power over the stock and receives all divi-dends therefrom.This respondent and his sons,Carl F.and AmbroseC. Lund, draw salaries as officers of the corporation.Both sons alsodraw salaries from their father for services renderedthe C. A. LundCompany.We find that by virtue of stock ownership the respondent Lunddominates and controls the respondent Northland.II.THE ORGANIZATIONS INVOLVEDWoodenware Workers Union, Local 20481, is a labor organization.It is affiliated with the American Federation of Labor, and admits tomembership all woodenware workers in Minnesota,excluding super-intendents and clerical employees.Independent Order of Ski Workers is an unaffiliated labor organi-zation.It admits to membership employees of the C. A. Lund Com-pany at Hastings,Minnesota.III.THE UNFAIR LABORPRACTICESA. Background of labor relations among the respondent's employeesThe first attempt to organize the respondents'employees was madeby theAmerican Federation of Labor, herein referred to as the A. F.of L., in the fall of 1935 at the Northland plant in St. Paul.At thesame time an independent union was being organized under the nameof Ski Workers Association.A consent election held on October 23,1935, resulted in victory for the independent union.The respondentNorthland and the Ski Workers Association thereupon entered intoan oral agreement covering a period of 6 months. Christian A. Lundtestified that he had been bargaining with the Association for the past2 years.There is no evidence,however, that the original agreementwas ever renewed or that anything of consequence in the way of col-lective bargaining was ever attempted or accomplished by the Asso-ciation.In April 1937, its chairan publicly announced that it hadceased to exist.On August 29, 1936,about 20 employees in the Northland plantjoined the Furniture Workers Union,affiliated with the A.F. of L.,and thereafter held regular meetings until late in December.On theoccasionof the August29th meeting,Olson, superintendent of theplant, was observed slowly circling the union hall in an automobile.A few days later the men who had attended the meeting were calledbefore Christian A. Lund who threatened that he would move out oftown in the event of any "labor troubles." There is evidence, also,that Lund threatened individual employees with discharge if they DECISIONS AND ORDERS429joined the union.By January 1937 most of the men who had joinedthe Furniture Workers Union had been discharged. The few remain-ing union members decided against further organizational activitiesas long as the Hastings plant remained unorganized, and meetingswere discontinued.We find that the respondent Northland has in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Organization of the UnionSentiment for a union among the employees of the Hastings plant,which began to manifest itself during February 1937, came to fruitionon the night of March 19, when Sigurd P. Nesseth and another workersecured the signatures of 84 men, comprising a majority of the em-ployees of the plant, to a paper professing to favor unionization. Thenext day, Nesseth and four other workers went to Minneapolis andinduced John Janosco, an A. F. of L. organizer who had assisted theFurniture Workers Union's attempt to organize the Northland plant,to agree to go to Hastings and address a meeting. On Sunday evening,March 21, an organization meeting was held at Hastings at whichJanosco spoke.About 50 employees signed applications for member-ship in the Woodenware Workers Union and elected temporary of-ficers.Nesseth was elected president and Edward Hageman, treas-urer.The Union was subsequently chartered by the A. F. of L. asLocal 20481.C. Organization and recognition of the Independent OrderOn March 20, when Carl Lund learned of the organizing activitiesof the preceding night, he called a number of supervisory employeesinto his office, questioned them concerning rumors that a union wasbeing started, and invited them to meet him again on the next daywith such further information as they were able to obtain.At 1o'clock on the following day (a Sunday), the men met Carl Lundat his office.Olaf Skjefstad, plant superintendent, and E. P. Fritts,office manager, as well as Adrian T. Driscoll and Royal F. Sutton,supervisory employees who later figured prominently in the affairsof the inside union, were also present.The testimony as -to whatwas said on this occasion is conflicting.Carl Lund testified that themen present expressed preference for an "official" group over anoutside union and asked for the names of all employees so that theymight meet and persuade them.A witness for the Board testifiedthat Carl Lund, himself, urged the inen to explain to the otherworkers,that he would never recognize the A. F. of L. union. -ThatLund gave the men lists of the employees working in the respectivedepartments is uncontradicted. 430NATIONAL LABORRELATIONS BOARDThat evening, Driscoll and 20 or 25 other men who had attendedthe organization meeting of the Woodenware Workers Union gath-ered in the office of the Hastings plant.They decided to form aninside union, elected Driscoll temporary chairman, and called a meet-ing for the next evening.Carl Lund, who was still at the office,discussed certain phases of the A. F. of L. meeting with Driscoll.The same evening Lund posted a notice to the effect that the plantwould be closed until further notice.He testified that this act wasprompted by fear of a sit-down strike.Men coming to work on Monday morning, March 22, found theplant closed, but the office open. Inside the office they encounteredDriscoll and Sutton, in the presence of Carl Lund, Skjefstad, andFritts, circulating a paper in favor of an independent union.That evening, the inside union met, adopted the name of Inde-pendent Order of Ski Workers, adopted a constitution and bylaws,and elected seven directors, including Driscoll, Sutton, and two otherforemen.There is some conflict as to the origin of the constitutionadopted by the Independent Order.Witnesses for the intervenortestified that a former employee, absent from the hearing, happenedto have a form constitution in his pocket when appointed to theconstitution committee.Witnesses for the Board testified that CarlLund had admitted securing the form and giving it to Driscoll.On Tuesday, March 23, the plant reopened and Nesseth and Hage-man were discharged. In the evening, the directors of the Inde-pendent Order met with Christian and Carl Lund and presenteddemands for recognition, a closed shop, and a wage increase.TheLunds immediately -ranted recognition of the Independent Orderas sole bargaining agent and promised to answer the other demandsin 48 hours. Shortly before midnight, Carl Lund escorted HermanA. Fasbender, mayor of Hastings, to the plant and ordered thenight foreman to turn off the power. Fasbender thereupon enteredthe shop and addressed the night crew.He urged them to aban-don the A. F. of L. and to fall in with the Lunds' wishes for aninside union.On Thursday, March 25, the Lunds again met with the directors ofthe Independent Order, rejected the demand for a closed shop, andgranted a partial wage increase for a period ending January 31,1938.The next day the terms of this oral agreement were posted onthe time clock.Consideration of the events of March 20 through March 25 leads tothe inescapable conclusion that the Lunds fostered and encouragedthe organization of the Independent Order, and hastened to recog-nize it in a determined effort to discourage and defeat the formationof the Union.Every step in the organization of the inside Unionwas dominated by the management.Carl Lund gave the initial DECISIONS AND ORDERS431impetus by putting employee lists into the hands of men known tohim to be hostile to the A. F. of L. By closing the plant on March22 and tacitly permitting supervisory employees to solicit signaturesin his office, he sped the success of their efforts.The alleged col-lective bargaining between the Lunds and the Independent Orderismost unconvincing.Recognition was granted upon the presenta-tion of a paper reading, "We, the undersigned, are in favor of or-ganizing an independent union", and signed by 97 men, but withoutproof that any such union in fact existed.The good faith of theact of recognition and of Carl Lund's testimony at the hearing thatthe efforts of the A. F. of L. had amounted to nothing significantis thrown sharply in doubt by Lund's own testimony that he hadfeared a sit-down strike of the night crew. Perhaps aware that theyhad recognized a union with little or no support among the men,theLunds availed themselves of the influence of the mayor ofHastings to persuade the workers to their point of view,-in itselfa flagrant violation of the Act.We find that the respondent Lund dominated and interfered withthe formation and administration of the Independent Order andhas contributed support to it, thereby interfering with, restraining,and coercing his employees in the exercise of the rights guaranteedin Section 7 of the Act.D. The discriminatory dischargesFrom some time in the spring of 1936 to and including the nightof March 19-20, 1937, Sigurd P. Nesseth worked on ski-shaping ma-chines at the Hastings plant and earned approximately $95 per month.On the last night of his employment Nesseth burned the head of themachine on which he had been working. The night foreman wasnearat hand but was unable to state how the machine had beendamaged.Nesseth telephoned to Driscoll at his home and requestedhim to come to the plant and inspect the machine.Driscoll complied,stated that the machine would have to be repaired, but did not indi-cate that Nesseth had been at fault.The evidence is conflicting as tothe condition of the machine before it was damaged.There is testi-mony that it had previously been broken and that repairs had neces-sitated changes in operation of which Nesseth had not been apprised.Driscoll testified at the hearing that the damage resulted from Nes-seth's neglect.Nesseth finished the night shift doing other work and-left the plant on the morning of March 20 without any intimationthat he was to blame for the damage. Because the plant was closedon March 22, Nesseth next reported for work on the evening of thetwenty-third.He was met by Skjefstad, the superintendent, whotold him he was discharzed.When Nesseth refused to accept his 432NNATIONALLABOR RELATIONS BOARDcheck unless given the reason for his discharge, Skjefstad took him toCarl Lund and there told him, "I suppose it is because you burned thehead."Nesseth offered to show Lund that the accident had beencaused by changes in operation of which he had not been informed,but Lund refused.Nesseth's work had always been satisfactory.Although the rec-ords of the C. A. Lund Company show that his discharge took placeon Saturday, March 20, there is no evidence that he was informed ofit before he reported for work on the evening of the twenty-third.Edward Hageman was employed by the C. A. Lund Company onOctober 7, 1935.He was laid off for lack of work on December 23,1936, and rehired on February 1, 1937.Although his work recordbears the notation "poor", Hageman received three wage increasesduring the course of his employment. , At the time of his dischargehe was working at unloading lumber and was earning approximatelyX15 per week.When Hageman reported for work on March 22, the clay the plantwas closed, Sutton requested him to join the inside union which wasthen in the process of formation.Hageman refused.During work-ing hours on the following day Driscoll made a similar request ofHageman.Hageman, who had been accused by Driscoll of talkingabout union matters during working hours, responded by reproach-ing Driscoll in similar terms.Shortly afterwards, Skjefstad toldHageman that he would be laid off for lack of work. There is testi-mony to the effect that another carload of lumber was delivered atthe plant on the next day.The words "N. G. Do not rehire" were later added to the workrecords of both men.Fritts, the office manager, testified that this wasclone because both had participated in violence before the plant onMarch 30.Nesseth and Hageman were active members of the Union.Nessethhad been the leading figure in its organization and was electedpresident at its first meeting, on March 21.At the same meetingHageman joined the Union and was elected treasurer.Driscoll, thesupervisory employee who became the president of the IndependentOrder, attended the meeting at which Nesseth and Hageman wereelected and discussed it with Carl Lund. It is a significant coin-cidence that both men were notified of their discharge on the dayafter the plant had been closed and at the height of the organizingactivities of the Union and the Independent Order. It is also pecul-iar that Skjefstad, the plant superintendent, was unable or unwill-ing to tell Nesseth the reason for his discharge until supported by thepresence of the general manager.The reasons given by the Lundsfor discharging these men are contradicted by the fact that at a DECISIONS AND ORDERS433-number of conferences the Lunds based their refusal to rehire them.solely on the charge of violence.The alleged violence consisted ofparticipation in a fight between strikers and non-strikers.There isno evidence that any serious consequences resulted or that Nesseth orHageman took a prominent part.At the hearing it developed thatone worker whose employment record was similarly marked "Donot rehire"for alleged participation in acts of violence had sinceJoined the Independent Order and was once moreworking at theplant.The Lunds' frequently expressed hostility to the Union, and theirencouragement and speedy recognition of the Independent Order,contribute to the conclusion that Nesseth and Hageman were dis-charged not for the reasons given by the respondent Lund but forunion activities.Neither man has been able to secure steady employ-ment since his discharge.We find that the respondent Lund discharged Sigurd P. Nessethand Edward Hageman becausethey hadjoined and assisted theUnion, thereby discriminating against his employees in regard tohire and tenure of employment and interfering with, restraining, andSection 7 of the Act.E. The strikeOn the day following the 'discharge of Nesseth and Hageman, acommittee of members of the Union called on Carl Lund and de-manded their reinstatement.Lund refused.Between March 25 andMarch 27, several employees quit work in protest,and on March 28,at a meeting attended by a great majority of the employees, theUnion voted unanimously to strike.Next day a picket line wasestablished at the Hastings plant.The plant was open but did notMayor,Fasbender,at the request of the Union, attemptedto induce Christian A. Lund to discuss settlement.The mayor testi-fied that Lund said,"Iwill absolutely not have anything to dowhatsoever with any union connectedwith the A.F. of L., and thatis final."On Tuesday morning, March 30, Driscoll and a number of his fol-lowers marched to the plant and a fight ensued between them and thepickets.The Lunds later refused to reinstate several men because oftheir alleged participation in that fight.Although the testimonyleads to the conclusion that Driscoll'smen provoked the encounter,this attitude was taken by the Lunds only toward members of theUnion, including Nesseth and Hageman, and not toward any mem-ber of the Independent Order.During the next few days,Mayor Fasbender and Harold E. Stassen,'County Attorney of Dakota County, Minnesota,attempted to medi- 434NATIONALLABOR RELATIONS BOARDate the strike, but Christian A. Lund steadfastly refused, to meet theUnion.On one occasion he permitted his son, Carl, to meet with acommittee limited to employees of the C. A. Lund Company, with theproviso that he refrain from bargaining.When such a meeting tookplace, Carl Lund reaffirmed his previous stand, and refused to recog-nize the Union or reinstate the blacklisted employees.On April 12, a group of strikers from Hastings went to St. Pauland spoke to some of the employees at the Northland plant.Withina few days, most of the Northland workers had joined the Unionand gone on strike.The Northland plant closed on April 14 andhad not reopened at the time of the hearing. The Hastings plantwas closed from the end of March until shortly before the end ofJune when about 60 men returned to work. At the time of the hearing,the strike had not been settled.F. The refusal to bargain collectively1.The appropriate unitThe St. Paul plant manufactures higher-priced, better-grade prod-ucts than does the Hastings plant. It sells primarily to retailers,whereas the products of the Hastings plant are sold to wholesalers.Snowshoes and hockey sticks are manufactured at the Hastings plantexclusively, and approximately 25 per cent of the employees of thatplant are engaged in their production.The two plants are 20 milesapart.These are the principal differences between the St. Paul andthe Hastings plants.The record abounds in proofs of the similarity of the operationsat the two plants, and of the unity of interest which exists betweentheirmanagements, on the one hand, and among their employees,on the other.Workers have, from time to time, been transferredbetween the plants. Joint purchases of raw materials are sometimesreceived at one plant for both, and a portion is later reshipped. Prod-ucts partially manufactured at one plant are not infrequently fin-ished at, and shipped from, the other.Although each plant ordinarilyuses its own trade-marks, products manufactured at one plant havebeen sold under the other's mark.'The production employees of both plants, in general, do the samekind of work, requiring approximately the same degree of skill.Noappreciable wage differential exists between the plants.All the em-ployees recognize the authority of Christian A. Lund and of his son,Carl.At each plant, the workers are hampered in the exercise oftheir rights of self-organization and collective bargaining by thethreat that union activity will result in the abandonment of that plantand the transfer of its business to the other.Having found (SectionI-B, above) that the respondent Lund dominates and controls therespondent Northland, we find that the production employees of both DECISIONS AND ORDERS435respondents together, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit insures to employees of the respondents thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuates the policies of the Act.2.Representation by the Union of the majority in theappropriate unitThe Union submitted its membership records as proof of itsmajority.Comparison of the records with the pay roll of therespondent Northland indicates that by April 19, 1937, more than80 per cent of the employees of that respondent had signed theUnion's application cards.At the Hastings plant, the Union commanded a majority onMarch 19, when Nesseth secured 84 signatures on its behalf ; on March28, when a majority of the erinployees voted unanimously to strike;and again on about June 9, when a majority signed a petition favor-ing the Union. The Union's membership records, compared withthe pay roll of the respondent Lund, indicate, also, that by April 19,a majority of the employees of that respondent had signed applica-tions for membership.On about March 22 and about June 19, Driscoll and Sutton, super-visory employees, secured the signatures of a majority of the Hastingsemployees to petitions favoring the Independent Order.Havingfound that the Independent Order was dominated and assisted in itsformation by the respondent Lund, we shall disregard these evidencesof a majority on the ground that they were obtained through inter-ference and coercion and do not reflect the free will of the employees.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their represen-tative for the purposes of collective bargaining.3.The refusal to bargainWe have seen that by April 19, 1937, the Union had achieved amajority in the appropriate unit.On April 19, a committee of Unionmen called at the office of Christian A. Lund with a proposed unioncontract, fixing wages and conditions in both plants, and drawn by acommittee of workers from both plants. Lund was absent. Thecommittee left the contract with an office employee who promised tobring it to Lund's attention.On May 26, Lund not having replied,3anosco, the business agent of the Union, sent him a registered letterrequesting ameetingwith the management.This letter, also,I emainecl unanswered.On about June 4 a Union committee succeeded in meeting ChristianA. Lund in his office in St. Paul.They referred to the Union's pro- 436 -NATIONALLABOR RELATIONS BOARDposed contract and asked whether he had any counterproposal to,make.Lund stated that the men were always welcome to come andsee him, and that he would be glad to discuss the question of workinghours.He rejected as unreasonable the proposed wage scale, andflatly refused to recognize the Union as the bargaining agent foremployees of both plants.Lund testified at the hearing that he hadnever bargained with an A. F. of L. union.We find that the respondents have refused to bargain collectivelywith the representatives of their employees and that by such refusalthe respondents have interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with the operations of the respond-ents described in Section I-A above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead and have led to labor disputes burdeningand obstructing commerce and the free flow of commerce.THE REMEDYWe have found that Nesseth and Hageman were discriminatorilydischarged.They are entitled to reinstatement with back pay.The strike of the respondents' employees was caused by unfair laborpractices.We shall order the respondents, upon application, to offerreinstatement to their former positions to those of their employeeswho went on strike, dismissing, if necessary, employees hired sincethe beginning of the strike.Our order will also provide that em-ployees whose application for reinstatement is refused by the respond-ents in violation of the order herein shall be entitled to back payaccruing from the date of the refusal of the application to the dateof reinstatement.THE PETITIONOur findings in Section III-F will serve in lieu of certification ofrepresentatives.The petition for investigation and certification ofrepresentatives will accordingly be denied.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.WoodenwareWorkers Union, Local 20481, and IndependentOrder of Ski Workers are labor organizations within the meaning ofSection 2(5) of the Act. DECISIONS AND ORDERS4372.The respondent, Christian A. Lund, doing business as C. A. LundCompany, by dominating and interfering with the formation andadministration of Independent Order of Ski Workers and by con-tributing support to it, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.3.The respondent Christian A. Lund, doing business as C. A. LundCompany, by discriminating in regard to the hire and tenure of em-ployment of Sigurd P. Nesseth and Edward Hageman, and therebydiscouragingmembership in Woodenware Workers Union, Local20481, has engaged in, and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.4.All of the production employees of the respondent Christian A.Lund, doing business as C. A. Lund Company, and of the respondentNorthland Ski Manufacturing Company, together, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.5.By virtue of Section 9 (a) of the Act, Woodenware WorkersUnion, Local 20481, having been selected as their representative by amajority of the employees in an appropriate unit, was, on April 15,1937, and at all times thereafter has been, the exclusive representativeof'all the employees in such unit for'the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.6.By refusing to bargain collectively with Woodenware WorkersUnion, Local 20481, as the exclusive representative of their employeesin an appropriate unit, the respondents, Christian A. Lund, doingbusiness as C. A. Lund Company, and Northland Ski ManufacturingCompany, have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.7.The respondents Christian A. Lund, doing business as C. A.Lund Company, and Northland Ski Manufacturing Company, by in-terfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, have engaged inand are engaging in unfair labor practices within the meaning ofSection 8. (1) thereof.8.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.'ORDERUpon the basis of -the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders :1.That the respondent, Christian A. 'Lund, doing business asC. A. Lund Company, his agents, successors, and assigns, cease and 438NATIONALLABOR RELATIONS BOARDdesist from in any manner dominating or interfering with the ad-ministration of Independent Order of Ski Workers, or any otherlabor organization of his employees, and from contributing supportto Independent Order of,Ski Workers, or to any other labor organi-zation of his employees.2.That the respondent, Christian A. Lund, doing business as C. A.Lund Company, his agents, successors, and assigns, cease and desistfrom discouraging membership inWoodenwareWorkers Union,Local 20481, or any other labor organization of his employees, by dis-charging or refusing to reinstate any of his employees, or in anyother manner discriminating in regard to hire and tenure of em-ployment of any of his employees.3.That the respondents, Christian A. Lund, doing business as C. A.Lund Company, and Northland Ski Manufacturing Company, theirofficers, agents, successors, and assigns, cease and desist from refusingto bargain collectively withWoodenwareWorkers Union, Local20481, as the exclusive representative of the production employees,excluding supervisory and clerical employees, in their employ.4.That the respondents, Christian A. Lund, doing business asC. A. Lund Company, and Northland Ski Manufacturing Company,their officers, agents, successors, and assigns, cease and desist from inany manner interfering with, restraining, or coercing their employeesin the exercise of their rights to self-organization, to form, join,or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act.5.That the respondents, Christian A. Lund, doing business asC. A. Lund Company, and Northland Ski Manufacturing Company,their officers, agents, successors, and assigns, take the following affirm-ative action, which the Board finds will effectuate the policies ofthe Act :(a)Upon request, bargain collectively with Woodenware WorkersUnion, Local 20481, as the exclusive representative of the productionemployees, exclusive of supervisory and clerical employees, in theiremploy, for the purpose of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.6.That the respondent Christian A. Lund, doing business as C. A.Lund Company, his agents, successors, and assigns, take the follow-ing additional affirmative action, which the Board finds will effectu-ate the policies of the Act : DECISIONS AND ORDERS439(a)Offer Sigurd P. Nesseth and Edward Hageman immediateand full reinstatement to their former positions without prejudiceto their seniority and other rights and privileges ;(b)Make whole Sigurd P. Nesseth and Edward Hageman for anyloss of pay they have suffered by reason of their discharges, by,payment to each of them of a sum of money equal to that which hewould normally have earned as ivages from March 23, 1937, the,late of his discharge, to the date of such offer of reinstatement, lessany amount earned by him during such period;(c)Upon application, offer to those of his employees who wereoon the pay roll on March 25, 1937, and who went on strike, imme-diate and full reinstatement to their former positions, without preju-dice to their seniority or other rights or privileges, dismissing, ifnecessary, all persons hired for the first time since March 25, 1937;(d)Make whole all of his employees who were on the pay roll onMarch 25, 1937, for any loss they may suffer by reason of any refusalof their application for reinstatement in accordance with paragraph^6 (c) herein, by payment to each of them of a sum equal to that whichhe would normally have earned as wages during the period from thedate of any such refusal of his application to the date of reinstatement,less the amount, if any, which he earned during said period;(e)Withdraw all recognition from Independent Order of SkiWorkers as the representative of any of his employees for the purposeof dealing with this respondent concerning grievances, labor disputes,wages, rates of pay, hours of. employment, or other. conditions, of em-ployment, and disestablish Independent Order of Ski Workers as suchrepresentative;(f) Immediately post notices in conspicuous places throughout hisplant and maintain such notices for a period of thirty (30) consecutiveclays stating (1) that this respondent will cease and desist as afore-said; and (2) that this respondent will withdraw all recognition fromIndependent Order of Ski Workers as the representative of any ofhis employees for the purpose of dealing with this respondent concern-ing grievances, labor disputes, wages, rates of pay. hours of employ-ment, or other conditions of employment;(g)Notify the Regional Director 'for the Eighteenth Region inwriting within ten (10) days from the date of this order what stepsthis respondent has taken to comply therewith.7.That the respondent Northland Ski Manufacturing Company, itsagents, successors, and assigns, take the following additional affirma-tive action, which the Board finds will effectuate the policies of theAct :(a)Upon application, offer to those of its employees who were onthe pay roll on April 14, 1937, and who went on strike, immediate and80618-38-von vi-29 440NATIONAL LABOR RELATIONS BOARDfull reinstatement to their former positions, without, prejudice totheir seniority or other rights or privileges, dismissing, if necessary,all persons hired since April 14, 1937;(b)Make whole all of its employees who were on the pay roll onApril 14, 1937, for any loss they may suffer by reason of any refusalof their application for reinstatement in accordance with paragraph7 (a) herein, by payment to each of them of a sum equal to that whichhe would normally have earned as wages during the period from thedate of any such refusal of his application to the date of reinstate-ment, less the amount, if any, which he earned during said period;(c) Immediately post notices in conspicuous places throughout itsplant and maintain ^ uch notices for a period of thirty (30) consecu-tivedays stating that this respondent will cease and desist asaforesaid;(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this order what stepsthis respondent has taken to comply herewith.8.That the complaint, in so far as it alleges that, the respondentNorthland Ski Manufacturing Company has engaged in unfair laborpractices by discriminating in regard to the hire and' tenure of SigurdP. Nesseth and Edward Hageman ; or by dominating or interferingwith the formation or administration of a labor organization, or con-tributing support to it, be, and it hereby is, dismissed.9.That the petition for investigation and certification of repre-sentatives be, and it hereby is, dismissed.